Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 2, 1991, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments that he was deprived of a meaningful opportunity to consult with counsel before accepting the plea offer and that accordingly his plea was not entered voluntarily, knowingly, and intelligently, were not raised by the defendant in the Supreme Court. Therefore, these issues have not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.